Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly added claims 41-45, introduced in the 6/14/21 amendment, are now reflected in the PTO-37 form and Issue Classification form.


Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 16, 2021